Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continuation Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.

Response to Arguments
This Office Action is in response to the amendment submitted on 02/03/21. Claims 109-138 are currently pending in the application and are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  
Given that Applicant has amended the claims to now recite ameliorating one or more symptoms instead of treating, the 112(a) rejection of claims 109-138 is now moot. Consequently, the 112(a) rejection of claims 109-138 is hereby withdrawn.   However, the examiner cautions applicant that applicant has yet to test a variety of CYP2D6 

Applicant’s argument with respect to the Obviousness Double Patenting (ODP) rejection has been fully considered.  Applicant argues that because the ODP rejection is the sole remaining rejection and the instant application is earlier filed, then the instant should be issued to allowance and the ODP rejection over co-pending application 16/983,334 should be addressed in the later-filed application.  Such argument is not persuasive as the examiner contends that said ODP rejection is not the only rejection remaining on the claims.  As previously argued a scope of enablement rejection remains on the claims and applicant has yet to provide enablement for ameliorating the symptoms of Tardive dyskinesia (TD).  Moreover, the examiner again reiterates the fact that claims 134-138 is directed to a method of ameliorating the symptoms of TD comprising administering Valbenazine.  Such administration and treatment is known in the art and thus a rejection exists over said claims.  Since applicant has yet to cancel or amend the claims, a potential rejection on the claims remains viable.  As a result, the examiner maintains that the ODP rejection over claims 109-138 remains proper.  


Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 134-137 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 116-122, 126-129, 131-136, and 138-140 of co-pending Application No. 16/983,334 (hereinafter O’Brien US Patent Application No. ‘334).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of Valbenazine in treating tardive dyskinesia.  The claimed invention and co-pending application O’Brien ‘334 are rendered obvious over 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 109-138 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for enhancing the latency time for Valbenazine in the treatment of tardive dyskinesia comprising administering Valbenazine and paroxetine, ameliorating one or more symptoms of tardive dyskinesia (TD) by administering Valbenazine with paroxetine or any other CYP2D6 inhibitor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of ameliorating one or more symptoms of tardive dyskinesia in a patient, wherein the patient is also being administered a strong cytochrome P450 2D6(CYP2D6) inhibitor, comprising orally administering once daily to the patient a VMAT2 inhibitor chosen from Valbenazine and pharmaceutically salts thereof, in an amount equivalent to about 40 mg as measured by Valbenazine.  The instant specification fails to provide information that would allow the skilled artisan to practice ameliorating of one or more symptoms of said disease utilizing Valbenazine along with any and every CYP2D6 inhibitor.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of ameliorating one or more symptoms of tardive dyskinesia in a patient, wherein the patient is also being administered a strong 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “amelioration of one or  

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of Valbenazine and paroxetine to ameliorate one or more symptoms of tardive dyskinesia. No reasonably specific guidance is provided concerning useful therapeutic protocols for said treatment, other than enhanced time latency when the combination of Valbenazine and paroxetine are administered for the treatment of tardive dyskinesia. The latter is corroborated by the working example 2 on pages 43-57.  

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed combination of Valbenazine and every CYP2D6 inhibitor could be predictably used for the amelioration of one or more symptoms of tardive dyskinesia as inferred by the claims and contemplated by the specification.  Accordingly, the instant .
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 134-137 are rejected under 35 U.S.C. 103(a) as being unpatentable over Davis et al. (Center for Drug Evaluation and Research Application No 2092410, June 2017, pgs. 1-297, cited by applicant and filed on an IDS 1449).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The Clinical Review by Michael Davis et al. teach the use of Valbenazine (a.k.a. Ingrezza) for Tardive Dyskinesia (TD) in a capsule containing 40 mg wherein 1-2 capsules may be administered by mouth once daily wherein Valbenazine is metabolized to alpha-dihydrotetrabenazine and inhibit VMAT2 which then cause a reversible 
                                                                                	
	The Clinical Review by Davis et al. do not specifically teach determining if the patients is being administered a strong cytochrome P450 2D6 inhibitor. 

The examiner however contends that because CYP2D6 is an enzyme involved in the metabolism of xenobiotics in the body and thus can interfere with the bioavailability or concentration of Valbenazine in the body.  Therefore, determining if a CYP2D6 inhibitor is administered would determine the proper dosage amount to administer to a TD patient in need thereof.  

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to determine if the patients are being administered CYP2D6 inhibitor to 

		
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627

02/16/2021                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.